           Case 1:20-cr-00614-RA Document 32
                                          31 Filed 04/07/21
                                                   04/06/21 Page 1 of 2


                       LAW OFFICE OF SAM A. SCHMIDT
                              115 BROADW AY Suite 1704
                               NEW YORK, N.Y. 10006
                                      (212) 346-4666
                               FACSIMILE (212) 346-4668
                                E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                       April 5, 2021

Honorable Ronnie Abrams, USDJ                               The conference is adjourned to May 13, 2021
United States District Court                                at 9:00 a.m. Time is excluded until May 13,
Southern District of New York                               2021, under the Speedy Trial Act, pursuant to
40 Foley Square                                             18 U.S.C. Section 3161(h)(7)(A).
New York, N.Y. 10007                                        SO ORDERED.
                         Re: U.S. v. Dequan Hood
                             20 Cr. 614 (RA)                _______________________
                                                            Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                          April 7, 2021

      Alex Huot and I represent Mr. Hood. We have had discussions with the
government about a resolution of this matter without further litigation. However,
the pandemic has caused many difficulties. Mr. Hood wishes to discuss the
potential resolutions with members of his family. However, there are still no in
person social visits permitted. Telephone calls with family are recorded. The MDC
does not permit attorneys to add a family member to an unrecorded attorney
telephone or video call. I believe that with a court order that MDC will permit
counsel to add a family member to an attorney client call. Of course, I will remain
on the line to monitor the conversation and advice my client.

      Therefore, we respectfully request that your Honor authorize counsel to add
a member of Mr. Hood’s family to an attorney-client telephone or video call and
require MDC to permit it. I have attached a proposed order to this request. The
government takes no position on this request.

      Because the parties are in the midst of attempting to resolve this case
without further litigation, both the government and the defendant also consent to a
4-6 week adjournment of the status conference presently scheduled for Thursday,
April 8, 2021. Should your Honor adjourn the conference, the defendant agrees to
the exclusion of time for speedy trial calculations.
  Case 1:20-cr-00614-RA Document 32
                                 31 Filed 04/07/21
                                          04/06/21 Page 2 of 2



Thank you for your consideration of this request.


                                      Sincerely yours,
                                            /s/
                                      Sam A. Schmidt
                                      Alex Huot
